*1024declaratory, injunctive and monetary relief to eliminate the disparity between his salary and salaries paid to Family Court Judges in Erie, Monroe and Sullivan Counties pursuant to Judiciary Law § 221-e. Supreme Court erred in granting plaintiffs motion for partial summary judgment on the third cause of action, eliminating the disparity between plaintiffs salary and the salary paid to the Family Court Judge in Sullivan County. Plaintiff failed to meet his “heavy burden of proving that there is no reasonably conceivable state of facts which rationally supports the distinction” in salary (D’Amico v Crosson, 93 NY2d 29, 32). We note that the data regarding median home values in Jefferson and Sullivan Counties, presented for the first time in the brief of H. Carl McCall, as Comptroller of the State of New York, and the State of New York (defendants), are not properly before us (see, Affronti v Crosson, 265 AD2d 817). We reject the contention of defendants that plaintiffs claim for back pay is time-barred in part (see, Affronti v Crosson, supra). (Appeals from Judgment of Supreme Court, Jefferson County, Gilbert, J. — Declaratory Judgment.) Present— Green, J. P., Lawton, Pigott, Jr., Scudder and Callahan, JJ.